                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


MARK E. JERNSTAD,
                                                        Case No.: 2:21-cv-896
      Plaintiff,

OLD REPUBLIC INSURANCE
COMPANY; LIBERTY MUTUAL
INSURANCE COMPANY; ANDERSEN
CORPORATION,

      Involuntary Plaintiffs,

vs.                                                  DEFENDANTS’ NOTICE
                                                        OF REMOVAL
HOME DEPOT U.S.A., INC. and THE
HOME DEPOT, INC.,

      Defendant.


       Defendants Home Depot U.S.A., Inc. and The Home Depot, Inc. (referred to

herein collectively as “Home Depot”), pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, by

this Notice hereby removes this action from the District Court of Walworth County,

Wisconsin to the United States District Court for the Eastern District of Wisconsin. As

explained below, this Court has jurisdiction under 28 U.S.C. § 1332 and 1441 et. seq.

Complete diversity of citizenship exists between Plaintiff and Home Depot and it is

evident from the Complaint, and upon information and belief, that the amount in

controversy exceeds $75,000, exclusive of interest and costs.




           Case 2:21-cv-00896-LA Filed 07/29/21 Page 1 of 5 Document 1
   I. The State Court Action

       Plaintiff Mark E. Jernstad commenced a civil action captioned Mark E. Jernstad et

al. v. Home Depot U.S.A., Inc. and The Home Depot, Inc., in the Circuit Court of

Walworth County, Wisconsin, Case No. 2021CV00298, by serving a Complaint dated

June 21, 2021 on Home Depot’s registered agent on July 1, 2021 (the “State Court

Action”). A copy of the following process, pleadings, and orders attached hereto as

Exhibit A constitute all served or filed to date in the State Court Action: Electronic Filing

Notice to Old Republic Insurance Company; Electronic Filing Notice to Liberty Mutual

Insurance Company; Electronic Filing Notice to Anderson Corporation; Electronic Filing

Notice to Home Depot U.S.A., Inc.; Electronic Filing Notice to The Home Depot, Inc.;

Plaintiff’s Civil Summons and Complaint; Electronic Filing Notice of Appearance of

Attorney Michael John Nemo for Involuntary Plaintiff Anderson Corporation; Notice of

Appearance of Attorney Michael John Nemo for Involuntary Plaintiff Anderson

Corporation; Electronic Filing Notice of Appearance of Attorney Sarah Thomas Pagels

for Defendants Home Depot U.S.A., Inc. and The Home Depot, Inc.; and Notice of

Appearance of Attorney Sarah Thomas Pagels for Defendants Home Depot U.S.A., Inc.

and The Home Depot, Inc. There are no pending motions that would require action by

this Court after removal. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice is also

being served upon counsel for Plaintiff, and a copy is being filed with the Circuit Court

of Walworth County.

       In the State Court Action, as set forth in the Complaint, Plaintiff claims he

sustained personal injuries on or about July 26, 2018, when he fell at a Home Depot retail

                                             2

          Case 2:21-cv-00896-LA Filed 07/29/21 Page 2 of 5 Document 1
store located in Lake Geneva, Wisconsin. (Plaintiff’s Complaint, ¶ 10). Plaintiff claims

that Home Depot was negligent and seeks compensation for his injuries and damages.

   II. REMOVAL IN THIS CASE IS PROPER

       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 for the reasons set forth below:

       a.      Complete diversity exists: The following statements were true on both the

date that Plaintiff served his Complaint (July 1, 2021) and the date that Home Depot filed

its notice of removal (July 30, 2021):

        1.     Plaintiff Mark E. Jernstad is a citizen of the State of Illinois (Plaintiff’s
               Complaint, ¶ 1).

        2.     Involuntary Plaintiff Old Republic Insurance Company is a citizen of the
               State of Pennsylvania (Plaintiff’s Complaint, ¶ 2).

        3.     Involuntary Plaintiff Liberty Mutual Insurance Company is a citizen of the
               State of Massachusetts (Plaintiff’s Complaint, ¶ 4).

        4.     Involuntary Plaintiff Anderson Corporation is a citizen of the State of
               Minnesota (Plaintiff’s Complaint, ¶ 6).

        5.     Defendants Home Depot are incorporated in the State of Delaware, with
               their principal place of business is in the State of Georgia. (See Plaintiff’s
               Complaint ¶¶ 8, 9) (“[Home Depot] is a foreign corporation…”).

            b. The amount in controversy exceeds $75,000.00. Based on the content of

               Plaintiff’s Complaint, and upon information and belief, Home Depot

               believes in good faith that the amount in controversy exceeds $75,000.00,

               exclusive of costs and interest. Specifically, Plaintiff claims that he has

               sustained, and/or will sustain in the future, medical expenses, lost income,

               emotional distress, and loss of normal bodily function. (See Plaintiff’s

                                              3

            Case 2:21-cv-00896-LA Filed 07/29/21 Page 3 of 5 Document 1
             Complaint, ¶ 15). Home Depot has received notice of Plaintiff’s past

             medical expenses that exceed $190,000.00, and Plaintiff’s pre-suit

             settlement demand was several multiples of $75,000.00.

          c. No consent is required. Since the only Defendants in this case are jointly

             filing the removal papers, (Home Depot U.S.A. Inc. and The Home Depot,

             Inc.), no consent is required. 28 U.S.C. § 1446(b)(2)(A).

          d. Removal is timely. This removal is timely filed within 30 days of service

             of the complaint on Home Depot on July 1, 2021.

          e. Venue is proper. Venue is proper in the Eastern District of Wisconsin

             because the Plaintiff filed his Complaint in the Circuit Court of Walworth

             County, Wisconsin. 28 U.S.C.§ 1441(a); 28 U.S.C. § 130(b).



      WHEREFORE, Defendants, Home Depot U.S.A., Inc. and The Home Depot, Inc.,

hereby remove the State Court Action to this Honorable Court.




                                           4

          Case 2:21-cv-00896-LA Filed 07/29/21 Page 4 of 5 Document 1
                                                       LEDERER WESTON CRAIG PLC



                                                       Benjamin M. Weston (WIED Bar No. 9704)
                                                       4401 Westown Parkway, Suite 212
                                                       West Des Moines, Iowa 50266
                                                       Phone: (515) 224-3911
                                                       Fax: (515) 224-2698
                                                       E-mail: bweston@lwclawyers.com

                                                       LAFFEY, LEITNER, & GOODE LLC

                                                       Sarah Thomas Pagels (WI State Bar No. 1062162)
                                                       325 East Chicago Street, Suite 200
                                                       Milwaukee, Wisconsin 53202
                                                       Phone: (414) 312-7003
                                                       Fax: (414) 755-7089
                                                       E-mail: stpagels@llgmke.com

                                                       ATTORNEYS FOR HOME DEPOT, INC. AND
                                                       HOME DEPOT U.S.A., INC.



                                           CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2021, I electronically filed the foregoing with the Clerk of the U.S. District
Court for the Eastern District of Wisconsin, using the ECF system which will send notification of such filing to the
following:

                                                  Robert J. Domol
                                             HUPY & ABRAHAM, S.C.
                                            2830 Ramada Way, Suite 100
                                            Green Bay, Wisconsin 54304

                              ATTORNEY FOR PLAINTIFF MARK E. JERNSTAD

       I certify under penalty of perjury that the foregoing is true and correct. Executed July 29, 2021, in West
Des Moines, Iowa.




                                                           5

              Case 2:21-cv-00896-LA Filed 07/29/21 Page 5 of 5 Document 1
